Electronically Filed
                                                     Supreme Court
                                                     SCAD-12-0001028
                                                     15-SEP-2014
                                                     11:48 AM



                          SCAD-12-0001028

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                    DERWIN HAYASHI, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 09-075-8798)

                              ORDER
       (By: Recktenwald, C.J., Nakayama, and Pollack, JJ.,
       Intermediate Court of Appeals Chief Judge Nakamura,
               in place of McKenna, J, recused, and
      Intermediate Court of Appeals Associate Judge Fujise,
                  assigned by reason of vacancy)
                    Upon consideration of this court’s March 19,

2013 order of discipline in Office of Disciplinary Counsel v.

Hayashi, SCAD-12-1028, the April 29, 2013, April 21, 2014, May 7,

2014, and July 31, 2014 submissions from Respondent Hayashi, the

June 4, 2013 submission from the Office of Disciplinary Counsel,

and the May 27, 2014 and July 31, 2014 submissions from

Respondent Hayashi’s four mentors, it appears Respondent Hayashi

has fulfilled all of the conditions of his discipline imposed by

this court.   The court thanks the Honorable Ronald T.Y. Moon, the
Honorable Marie N. Milks, the Honorable Patrick K.S.L. Yim, and

Attorney Calvin Young for their assistance in providing mentoring

to Respondent Hayashi.   In light of the above,

          IT IS HEREBY ORDERED that the present disciplinary

matter is concluded.   The clerk of the court shall close SCAD-12-

1028 in the JIMS system.

          DATED: Honolulu, Hawai#i, September 15, 2014.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Richard W. Pollack
                               /s/ Craig H. Nakamura
                               /s/ Alexa D.M. Fujise




                                 2